Opinion issued March 20, 2003








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-01161-CV
____________

KELLY OWEN, DEE ANN HANEY, DIANE ENRIQUEZ, VERNON PAT, AND
SHERRY WHITEHEAD, Appellants

V.

ASPECT MANAGEMENT CORP., ASPECT RESOURCES L.L.C., VERITAS
DGC LAND INC., NOBLE AFFILIATES, INC., NOBLE DRILLING CORP., AND
SAMEDAN OIL CORP., Appellees



On Appeal from the 269th District Court
Harris County, Texas
Trial Court Cause No. 2001-37334



MEMORANDUM OPINION
	The parties have filed a joint motion to dismiss this appeal.  No opinion has
issued.  Accordingly, the motion is granted, and the appeal is dismissed.  Tex. R.
App. P. 42.1(a).
	All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Taft, Keyes, and Higley.